Citation Nr: 9918252	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome, left knee.

3. Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1969, and from April 1971 until his retirement in 
August 1992.

The stated issues were previously before the Board and 
remanded for additional development in June 1997.  The case 
has been returned to the Board for further appellate 
consideration.  

In the course of the June 1997 remand, the RO, in addition to 
other determinations, granted service connection for 
bilateral hearing loss.  There is no NOD as to the rating 
assigned, and this issue is not before the Board, inasmuch as 
it raises a separate and distinct claim that has not yet been 
considered.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 
1996).

Per the June 1997 remand, the veteran was provided 
examination in regard to his bilateral knee disability.  By 
rating action in October 1998, a 10 percent rating was 
assigned for right, and left, retropatellar pain syndrome, 
Diagnostic Code (DC) 5257.  The maximum schedular rating for 
DC 5257 is 30 percent.  The veteran's representative, in a 
memorandum dated November 13, 1998, wrote that the veteran 
was in disagreement with the "recent" rating decision 
(November 1998), and asked that the memorandum be a formal 
notice of disagreement (NOD) to the issue of service 
connection for a right shoulder disability.  First of all, 
there is only a single NOD which initiates appellate review 
[Hamilton v. Brown, 39 F. 3rd 1574 (1994)], and absent 
express written consent, the representative may not withdraw 
a NOD or substantive appeal personally filed by the 
appellant.  38 C.F.R. § 20.204(1998).  The right shoulder 
claim was already on appellate review and the memorandum does 
not change the status in any measure.  Further, there is no 
written consent in regard to withdrawal of the claims for the 
knees, and the pending appeal is not abrogated by the award 
of less than the maximum rating available for the bilateral 
knee disability.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran provided testimony before a traveling member of 
the Board of Veterans' Appeals (Board) sitting at Oakland, 
California, March 17, 1997.


FINDINGS OF FACT

1.  The right shoulder complaints in service in 1974 were 
acute, and did not represent a chronic acquired disorder.

2.  Currently the veteran has bilateral shoulder complaints, 
consistent with bilateral subacute shoulder impingement 
syndrome, which is a congenital (body type) disorder.

3.  There is no competent medical evidence that the subacute 
shoulder impingement syndrome, right shoulder, was aggravated 
during service.

4.  The service-connected left knee retropatellar pain 
syndrome is principally manifested by complaints of pain and 
some swelling on extended use, and mild patellar subluxation, 
with no functional impairment.

5.  The service-connected right knee retropatellar pain 
syndrome is principally manifested by complaints of pain and 
some swelling on extended use, and mild patellar subluxation, 
with no functional impairment.




CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a)(b)(c)(d), 3.306 (1998).

2.  An increased evaluation for left knee retropatellar pain 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71 Diagnostic Code 
5257 (1998).

3.  An increased evaluation for right knee retropatellar pain 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71 Diagnostic Code 
5257 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Shoulder Strain

The veteran did injure his right shoulder in service, at 
first thought to possible be tendinitis, and post-service 
there is a diagnosis of tendinitis.  He complains of pain and 
discomfort in the right shoulder for many years.  On the 
basis of the current case law, his claim for service 
connection for right shoulder disability must be presumed to 
be plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).


Factual Background

Service medical records note injury to the right shoulder, 
throwing a softball, in June 1974.  The veteran was having 
difficulty with abduction.  The impression was tendonitis 
versus muscle tear.  An X-ray study was negative.  Orthopedic 
evaluation, also in June 1974, resulted in an impression of 
sprain of right rotator cuff of the shoulder.  On examination 
for entrance to "P.A. Course" in December 1978, the veteran 
on his contemporaneously prepared Report of Medical History, 
denied having or having had painful or "trick" shoulder or 
elbow.  He also denied any shoulder problems on examination 
in May 1987.

On retirement examination in June 1992, slight crepitus in 
the right shoulder was noted, and the veteran reported having 
or having had painful or "trick" shoulder or elbow.  

VA general medical examination was conducted in October 1994.  
At that time the veteran reported a history of bilateral 
shoulder pain, with no specific injury for the pain.  He 
believed it was because of multiple insults playing sports 
over the years.  He complained of some aching and some 
crepitus in the shoulder, with no treatment.  Examination of 
the shoulders showed no abnormalities and the external 
shoulder exhibited a full range of motion bilaterally.  
Crepitus in the movements could be palpated.  X-ray studies 
of the shoulders were interpreted as normal.  The pertinent 
diagnosis was bilateral shoulder pain consistent with soft 
tissue disorder such as tendinitis.

The veteran, in hearing testimony in March 1997, reported 
that he had right shoulder impingement, with the shoulder 
catching, and sharp pain.  He avoided heavy lifting, 
Transcript (T.) p. 12.  He recounted the injury in service, 
and noted that he did not have constant pain.  He felt that 
his current problems, and any future right shoulder problems, 
are incident to service, T. p. 13.

The veteran was provided VA orthopedic examination in 
February 1998, per the June 1997 remand.  He reported 
bilateral anterior shoulder pain and snapping at the shoulder 
when the arms were used through the top of the arc of motion 
at the shoulder.  Initially, complaints had been on the right 
side for some years, and of late, symptoms on the left side 
had been more prominent than the right.  He had no shoulder 
pain or symptoms with arms at rest, at night or when working 
at a desk or bench in front of him.  Activities such as push-
ups he was unable to do as they created the anterior shoulder 
pain and snapping.  He recalled the incident in 1974 and it 
was noted that the symptoms were transient, with no residual 
complaint at that time.  

On physical examination it was reported that comprehensive 
orthopedic evaluation revealed the shoulder to be entirely 
normal in all respects with functioning of all muscle and 
tendon unit groups, and full range of motion though a 
definite rotator cuff snap was felt at the anterior aspect of 
each shoulder through the top of arc of range of motion.  In 
addition, a specific area of local tenderness was present at 
the anterior corner of the acromion process at each shoulder, 
with a positive impingement sign at each shoulder.  Other 
than these findings, examination of each shoulder was 
entirely normal, with normal rhythm of movements.  Both upper 
extremities were neurovascularly intact.  There were no 
unusual scar, deformities, or other remarkable findings at 
the shoulders.  X-ray studies of the shoulder were reviewed, 
and were entirely within normal limits, except for the 
congenital or developmental appearance of type II acromion 
processes bilaterally.  There was also an apparent narrowing 
of the normally expected subacromial space bilaterally.  The 
pertinent diagnosis was bilateral subacute shoulder 
impingement syndrome.

The examiner went on to remark that on objective examination 
it was apparent that the veteran's shoulder complaints were 
on the basis of the above diagnosis, which was related to 
body type.  His shoulder symptoms were related to the fact 
that the geometry of his shoulder joint was such that when 
the arm was held in the overhead position the tendons of the 
rotator cuff impinged upon the bony roof over the shoulder 
(i.e., the anterior aspect of the acromion process).  This 
impingement is what affords the anterior shoulder pain, the 
irritation of the tendon beneath the swelling, and the 
subsequent snapping that he experiences.  This is a 
congenital condition (i.e., one is born with this type of 
geometry, and if they have this type of design their shoulder 
will develop an impingement syndrome with normal activities 
of daily living.).  The examiner could see no specific 
service history that would be in any way related to his 
complaints of shoulder pain.  The examiner further stated 
that if the veteran had never been in the service, he would 
be experiencing the same type of symptoms at this point in 
his life just as a result of natural activities.  


Analysis

The veteran contends that his activities in service are the 
basis for his current shoulder problems.  He has not 
submitted any supporting medical evidence to that effect, and 
the veteran himself is not shown to possess the medical 
expertise to provide a medical diagnosis of a disability, or 
to determine the etiology of his various medical symptoms or 
their relationship to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran is competent to report symptoms in service and 
post service.  Under some circumstances, service connection 
may be established through competent lay evidence, not 
medical records alone.  Horowitz, op. cit.  But a lay witness 
is not capable of offering evidence requiring medical 
knowledge.  See Espiritu.  Currently the veteran reports 
bilateral shoulder pain and discomfort, with the problem 
initially on the right and now on both sides.  Historically, 
the record shows an acute right shoulder problem in 1974, 
that resolved without residual impairment or sequela.  The 
veteran denied having any shoulder problems in 1978 and 1987.  
On his retirement examination in 1992, however, he did report 
shoulder problems and physical examination at that time was 
negative.  A chronic right shoulder disorder was not 
objectively demonstrated in service.

Post-service the veteran was examined by the VA in October 
1994, and that examination was negative for any objective 
right shoulder disability.  However, the examiner made a 
diagnosis of bilateral shoulder pain consistent with soft 
tissue disorder such as tendinitis, apparently based on the 
veteran's subjective complaints.  As the Board noted at the 
time of the June 1997 Remand, the questions presented were 
whether this diagnosis was sustainable, and whether there was 
actually a nexus between the current right shoulder 
disability and service.  In view of the development upon 
Remand, the answer to both questions is clearly no.

At the February 1998 orthopedic examination, the examiner 
found that the right shoulder was normal.  He did note 
rotator cuff snap and local tenderness at the anterior corner 
of the acromion process, with positive impingement sign, 
bilaterally.  X-ray studies revealed congenital appearance of 
type II acromion processes bilaterally.  The pertinent 
diagnosis was bilateral subacute shoulder impingement 
syndrome.  The  examiner explained that the veteran's 
shoulder symptoms were related to his body type, that is the 
geometry of his shoulder joint was such that when the arm was 
held in the overhead position the tendons of the rotator cuff 
impinged upon the bony roof over the shoulder, and the 
impingement afforded the anterior shoulder pain and snapping 
that he experienced.  

In other words, the examiner in February 1998 found the 
veteran to have a normal shoulders for his body type, and 
that his complaints of pain and snapping were associated with 
a congenital anomaly of the shoulder joints.  The veteran was 
not found to have an acquired right shoulder disorder 
associated with his military service.  The next question is 
whether the right congenital shoulder problem was aggravated 
during active military service.  And again, the answer is no.

As noted above, service medical records for the veteran show 
an acute throwing injury in 1974, rotator cuff sprain, and 
the records are otherwise negative for right shoulder 
problems.  In regard to pre-existing disorders, which would 
include the congenital bilateral subacute shoulder 
impingement syndrome, 38 C.F.R. § 3.306 provides a 
presumption that if the veteran submits evidence of 
symptomatic manifestations of the pre-existing disorder 
during service, aggravation can be established.  Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994).  In this instance no 
such medical evidence of aggravation of the congenital 
bilateral subacute shoulder impingement syndrome, to 
establish a rebuttable presumption of aggravation, has been 
submitted.  Consequently, there is no burden to rebut by 
clear and convincing proof that there has been no increase in 
the severity of the preexisting condition, or that any 
increase was the result of natural progression.  Indeed, on 
this record, the competent medical evidence as to the nature 
of the underlying disability and the lack of any relationship 
between the current disability and service is now so 
compelling that it would be sufficient to meet the clear and 
convincing standard, even assuming an increase in severity 
had been shown.  Since the evidence very clearly 
preponderates against the claim, the benefit of the doubt 
doctrine is not for application.


Left Knee, Right Knee

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

Impairment of the knee, manifested by recurrent subluxation 
or lateral instability, severe, warrants a 30 percent 
evaluation, while moderate impairment is assigned a 20 
percent rating.  Slight impairment of the knee warrants a 10 
percent evaluation.  38 C.F.R. § 4.71 Diagnostic Code 5257 
(1998)

Knee disability can also be rated on the basis of limitation 
of motion.  When flexion is limited to 45 degrees, or 
extension is limited to 10 degrees, a 10 percent evaluation 
will be assigned.  With flexion limited to 30 degrees, or 
extension limited to 15 degrees, a 20 percent evaluation will 
be granted.  38 C.F.R. § 4.71 Diagnostic Codes 5260-5261 
(1998)..

Factual Background

The veteran had knee complaints and conservative treatment in 
service.  

On general medical examination in October 1994, in regard to 
knee complaints, the veteran reported a history consistent 
with multiple insults, and running, with running bothering 
his especially.  Occasional effusion and pain in the tibial 
spines, with no locking or chronic laxity, was reported.  On 
physical examination his carriage was normal, and no postural 
or gait abnormality was reported.  There was no swelling or 
deformity of the knees, and range of motion was full, with 
minimal crepitus.  The veteran pointed to the tip of the 
tibial spine as the site of pain.  Drawer and McMurray sign 
were negative.  X-ray studies of the knees were within normal 
limits.  He could heel and toe walk easily.  The pertinent 
diagnosis was bilateral knee pain; the site of the pain is 
consistent with Osgood-Schlatter disease, and also 
retropatellar pain syndrome.

The veteran, in hearing testimony in March 1997, reported 
that he had on and off again problems running throughout his 
career, and some times the knees snap, crackle and pop and 
swell.  He could walk a mile without causing pain in his 
knees.  He indicated that with his knees there were just some 
things he didn't do. T. pp. 14-17.

Per the June 1997 remand, the veteran's knees were 
reevaluated, with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  On VA examination in February 1998, he denied any 
specific history of knee injury save for injury to the left 
tibial tubercle region in a fall in service.  He complained 
of bilateral knee anterior pain with associated swelling 
below the kneecap at each side, and some associated 
stiffness.  The symptoms occur with running, jumping, 
kneeling, squatting, deep knee bend type activity, or 
excessive stairs.  Under normal circumstances he did not 
experience knee pain in activities such as daily walking, 
sitting, working at his desk, or getting in and out of his 
car.  In the past he was able to run but now it precipitated 
his knee complaints.  He was taking one aspirin a day for 
musculoskeletal aches and pains.

Physical examination of the knees showed a mildly larger 
tibial tubercle on the left as compared to the right, with an 
old pale overlying scar in the region on the tibial tubercle.  
Specific examination of the extensor mechanism at each knee 
revealed a mildly increased Q angle (i.e., the insertion of 
the patellar tendon to the tibial tubercle), with very slight 
but definite lateral patellar subluxation at each knee.  Part 
of the subluxation was actually a mild patellar tilt.  There 
was a very fine slightly less that 1 plus subpatellar 
crepitation at each knee on active resisted knee extension, 
bilaterally.  The examination of the knees was otherwise 
within normal limits.  X-ray studies of the knees showed 
normal anatomic alignment, normal bony mineralization of the 
knees bilaterally, and no evidence of acute fracture, 
dislocation, or significant degenerative change.  The 
pertinent diagnosis was bilateral subacute lateral patellar 
subluxation, mild.  

The examiner noted that the knee complaints were related to 
body type.  It was explained that the knee complaints were on 
the basis of the engineering defect in the design of the 
individual's knees.  His kneecaps did not track in the grove 
that they ride in, in a normal fashion.  Because of the way 
he had grown and developed, which again is congenital, his 
knees tend to ride off to the outer aspect of the grove in 
the front of the knee, and hence with a lot of running, 
jumping, kneeling, squatting, knee-demand activities, like 
multiple stairs, ladders, etc., a person will develop 
anterior knee pain, localized swelling, and stiffness as 
described by the veteran.  It was noted that even if the 
veteran had never been in the service, he would be 
experiencing the same type of symptoms of his knees as 
described.  Some of the left anterior knee pain could be the 
result of the old specific injury resulting in enlargement of 
the bone in the area, which would have a mild effect upon the 
attachment of the patellar tendon and as a result the pull on 
the patellar tendon on that side may in some small measure 
relate back to the 1981 injury.  The examiner found no nerve 
or muscle involvement, as the knee disability was 
specifically a mechanical problem at the joint, which is 
congenital, and the knee pain did not cause disuse of the 
legs.  The examiner found no functional impairment beyond the 
congenital knee joint disorder.  


Analysis

The veteran's bilateral knee disability can be rated on the 
basis of instability or limitation of motion, with 
consideration of functional impairment related to symptoms.  
The instability has been found to be mild, and it is not 
otherwise contended by the veteran.  Mild is certainly less 
than moderate, and equates to slight, and a 10 percent 
evaluation, as is currently in effect.  It has not been 
demonstrated that the veteran has any limitation of motion of 
the knees.  Thus, an increased evaluation is not in order on 
that basis.  

The veteran does not receive ongoing treatment for the knees, 
has not been hospitalized with knee disability since service, 
and no irregularity of stance, gait or posture due to his 
knees has been demonstrated.  His knee problems have not 
affected his musculature.  His main complaint is pain and 
some swelling on excessive use, with no impairment on normal 
use.  His knees do not interfere with his job, driving, 
walking or ordinary functions of life.  Overall the bilateral 
knee disability is mild or slight and adequately compensated 
by the 10 percent evaluations for each knee.  The evidence 
clearly preponderates against a rating in excess of that 
currently assigned for each knee, and therefore the benefit 
of the doubt doctrine is not for application.


ORDER

Service connection for right shoulder disability is denied.

An increased evaluation for retropatellar pain syndrome, 
right and left knee is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

